DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/31/2021.
Claims 1, 2, 6, 7, 8 and 12 are amended.
Claims 5 and 13-20 are canceled.
Claims 1-4 and 6-12 are remaining in the application.
The amended Drawings are accepted, except as otherwise noted.
The amended Specification is accepted, except as otherwise noted.
New Matter
8.	The amendment filed on 7/31/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	New structural details and new features representing relative spatial and relationships not previously shown in the Drawings for all of the amended and newly introduced Drawings.
	New disclosure introduced to the Specification for at least paragraphs [0025], [0032], [0033], [0038] and [0041].
	New disclosure introduced to the Specification for new paragraphs [0032.1], [0035.1], [0040.1], [0049.1] and [0049.2].
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
9.	The Drawings are objected to for containing new matter as indicated above.
10.	If not for the new matter objection, the following would apply:
a.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed more than two foldable hulls (with appropriate reference character corresponding to each feature as described in the written description of the specification) must be shown or the feature canceled from the claims.  Similarly, the drawings to not show the claimed two or more foldable hulls can be separated to form two or more individual folding boats.  In addition, the drawings do not show how the two or more foldable hulls are fastened together by direct attachment or by use of one or more structural members (no fasteners are shown).  Also, the generic line drawings provided for the invention do not show any specific details for how the two or more hulls are foldable; the specification merely indicates that the hulls are foldable and/or attachable and detachable through a hinge mechanism but no hinge mechanism is shown in the drawing figures.
b.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above disclosed features (with appropriate reference character corresponding to each feature in the written description) as described in the specification.  Appropriate correction is required.
c.	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and No new matter may be entered.
d.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
11.	The Specification is objected to for containing new matter as indicated above.
12.	The Specification is objected to for not showing strikeouts or brackets for the deleted paragraphs.
13.	If not for the new matter objection, the following would apply:
The specification is objected to for at least the following informality:
	The specification does not describe more than two hulls with respect to the drawings (applicant has introduced new matter in an attempt to overcome this prior Drawing objection).
Appropriate correction is required.
Claim Objections
14.	Claims 1-4 and 6-12 are objected to because of the following informalities:
The claims lack proper Status Identifiers (and are therefore also non-compliant).
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
16.	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims contain new matter (the underlined newly added material in claims 1 and 7 supported by newly added disclosure; explained in paragraph 8) not sufficiently disclosed in the original application.
17.	If not for the new matter objection, the following would apply (applicant has introduced new matter in an attempt to overcome this prior claims rejection):
a.	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The claimed subject matter specifying more than two hulls fastened together along a side of each of the hulls is not clear since no embodiment is shown or described in the written description for one of ordinary skill in the art to recognize the specifically claimed subject matter.  Similarly, the drawings to not show an embodiment of the invention where the claimed two or more foldable hulls can be separated to form two or more individual folding boats.  In addition, the written description does not sufficiently explain or describe details for, and the drawings do not show any embodiment that includes fastening details for, how the two or more foldable hulls are actually fastened together by direct attachment or by use of one or more structural members (no fasteners are actually shown in the drawing figures).  Also, the written description and generic line drawings provided do not sufficiently explain how the two or more hulls are foldable; the specification indicates that the hulls are foldable and/or attachable and detachable through a hinge mechanism but such a hinge mechanism is not explained nor shown in the drawings.  In contrast, see the details of the fastening/folding features described and shown in the prior art.
b.	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claimed subject matter specifying more than two hulls fastened together along a side of each of the hulls is not clear since no embodiment is shown or described in the written description to enable one of ordinary skill in the art to make and/or use the invention as specifically claimed with more than two hulls.  Similarly, the drawings to not show an embodiment of the invention where the claimed two or more foldable hulls can be separated to form two or more individual folding boats.  In addition, the written description does not sufficiently explain or describe details for, and the drawings do not show any embodiment that includes fastening details for, how the two or more foldable hulls are actually fastened together by direct attachment or by use of one or more structural members (no fasteners are actually shown in the drawing figures).  Also, the written description and generic line drawings provided do not sufficiently explain how the two or more hulls are foldable; the specification indicates that the hulls are foldable and/or attachable and detachable through a hinge mechanism but such a hinge mechanism is not explained nor shown in the drawings.  In contrast, see the details of the fastening/folding features described and shown in the prior art.
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
19.	It is unclear how the prior art of record would apply considering the added new matter.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/22/2021